DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by telephone interview on 8/24/2022 following an email communication on 8/23/2022 and a telephone interview on 8/17/2022.
The application has been amended as follows (on top of the claims submitted by the Applicant on 7/28/2020 and on top of the Specification submitted by the Applicant on 7/28/2020): 

Amendments to the claims:
1.	(Currently Amended) A method for processing network flows in a multi-core network device, the method comprising:
receiving a packet flow at [[a]] the multi-core network device having a plurality of worker cores;
periodically determining a packet rate of the packet flow and [[the]] a processing load on each of the plurality of worker cores;  
determining if the packet flow is currently assigned to one of the plurality of worker cores;
in response to determining that [[a]] the packet flow is not assigned, assigning the packet flow to a worker core that has the lowest processing load among the plurality of worker cores; and
in response to determining that [[a]] the packet flow is currently assigned and that the determined packet rate exceeds a particular threshold 
determining which of the plurality of worker cores has the lowest load;
determining if reallocating the packet flow to the lowest loaded worker core would cause the load on the lowest loaded worker core to exceed the current load on the currently assigned worker core; and
in response to determining that reallocating the packet flow would not cause the load on the lowest loaded worker core to exceed the current load on the currently assigned worker core, reallocating the packet flow to the lowest loaded worker core.

2.	(Currently Amended) The method of claim 1 wherein the multi-core network device is programmed and configured to operate using a modular software architecture, the method further comprising:
generating an instance of an offloading module adapted for processing a particular class of flow; and
inserting the instance into a chain of modules in the modular software architecture, wherein the offloading module performs said reallocating of the packet flow.

6.	(Currently Amended) The method of claim 2 wherein the modular software architecture is based upon a Berkeley Extensible Software Switch (BESS).

7.	(Currently Amended) The method of claim 1 wherein the particular threshold 

8.	(Currently Amended) The method of claim 1 wherein the determining [[a]] the packet rate of the packet flow and the processing load on each of the worker cores periodically occurs between 

9.	(Currently Amended) The method of claim 1 wherein the reallocating the packet flow to the lowest loaded worker core is further in response to estimating that [[the]] a relative difference in loads between the lowest loaded worker core and the currently assigned core is reduced by at least a minimum threshold.

10.	(Currently Amended) The method of claim 9 wherein the minimum threshold is 

11.	(Currently Amended) A system for processing network flows in a multi-core network device, the system comprising:
	one or more processors programmed and configured to perform:
	receiving a packet flow at [[a]] the multi-core network device having a plurality of worker cores;
periodically determining a packet rate of the packet flow and [[the]] a processing load on each of the plurality of worker cores;  
determining if the packet flow is currently assigned to one of the plurality of worker cores;
in response to determining that the packet flow is not assigned, assigning the packet flow to a worker core that has the lowest processing load among the plurality of worker cores; and
in response to determining that [[a]] the packet flow is currently assigned and that the determined packet rate exceeds a particular threshold 
determining which of the plurality of worker cores has the lowest load;
determining if reallocating the packet flow to the lowest loaded worker core would cause the load on the lowest loaded worker core to exceed the current load on the currently assigned worker core; and
in response to determining that reallocating the packet flow would not cause the load on the lowest loaded worker core to exceed the current load on the currently assigned worker core, reallocating the packet flow to the lowest loaded worker core.

12.	(Currently Amended) The system of claim 11 wherein the one or more processors are further programmed and configured with a modular software architecture to:
generate an instance of an offloading module adapted for processing a particular class of flow; and
insert the instance into a chain of modules in the modular software architecture, wherein the offloading module performs the reallocating of the packet flow.

16.	(Currently Amended) The system of claim 12 wherein the modular software architecture is based upon a Berkeley Extensible Software Switch (BESS).

17.	(Currently Amended) The system of claim 11 wherein the particular threshold 

18.	(Currently Amended) The system of claim 11 wherein the determining [[a]] the packet rate of the packet flow and the processing load on each of the worker cores periodically occurs 

19.	(Currently Amended) The system of claim [[1]] 11 wherein the reallocating the packet flow to the lowest loaded worker core is further in response to estimating that [[the]] a relative difference in loads between the lowest loaded worker core and the currently assigned core is reduced by at least a minimum threshold.

20.	(Currently Amended) The system of claim [[9]] 19 wherein the minimum threshold is 

Amendments to the Specification

Please replace paragraph [0038] with the following amended paragraph:

[0038]	Other embodiments as discussed herein may be implemented using network devices in accordance with switch 1000.  For example, instructions in accordance with the processes of FIGs.1-5 and 7 [[8)]] described herein may be stored in storage 1010, and executed by microchip 1030 of device 1000.  The instructions for performing the embodiments of processing multi-core offloading may be encoded on non-transitory computer-readable media (e.g., a hard drive, random-access memory on a DRAM integrated circuit, read-only memory on a BLU-RAY disk, etc.) or transitory computer-readable media (e.g., propagating signals carrying data and/or instructions).  Microchip 1030 executes instructions for execution of offloading modules and/or other processing functions stored in memory (e.g., memory 1010).  The instructions may be stored in either a non-volatile memory (e.g., flash memory) and/or a volatile memory (e.g., RAM) and loaded into microchip 1030 at the time of execution.  A system for generating modules and offloading processing tasks (e.g., described in reference to FIGs. 1-5) may be a stand-alone application implemented on the multi-core network device 1000 and/or distributed across multiple devices (e.g., utilizing BESS or another software defined network platform).

Please replace paragraphs [0051]-[0052] with the following amended paragraphs:

[0051]	At block 235, if a flow class is not assigned to an incoming packet at block 220, a flow class is established to process the packet at block 245 and to process further packets identified as part of the same flow.  For example, software-based modules as described with respect to FIG. 1B may be created to process particular flow classes.

[0052]	FIG. 3 is a flowchart of offloading decryption processing among multiple cores in a network device, according to some embodiments.  The processing is based upon utilizing software-based modules such as described in reference to FIG. 1B.  At block/module 310, encrypted packets are received at the ethernet port of a network device and initially processed/handled by a core at block/module 320.  An ingress chain module 330 processes the packets and utilizes a FIB table 340.  Based upon a lookup in the FIB table 340, the encrypted packet is assigned to a particular decryption flow class at block/module 350.


Allowable Subject Matter
Claims 1-20 are allowed. The following is an Examiner’s statement of reasons for allowance:  
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

in response to determining that the packet flow is currently assigned and that the determined packet rate exceeds a particular threshold of the processing capacity of the currently assigned worker core:

…..

determining if reallocating the packet flow to the lowest loaded worker core would cause the load on the lowest loaded worker core to exceed the current load on the currently assigned worker core; and 
in response to determining that reallocating the packet flow would not cause the load on the lowest loaded worker core to exceed the current load on the currently assigned worker core, reallocating the packet flow to the lowest loaded worker core.

Regarding claims 2-10, these claims depends on claim 1 and thus are allowed for the same reason stated above for claim 1.
Regarding claim 11, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:

…..

in response to determining that the packet flow is currently assigned and that the determined packet rate exceeds a particular threshold of the processing capacity of the currently assigned worker core:

…..

determining if reallocating the packet flow to the lowest loaded worker core would cause the load on the lowest loaded worker core to exceed the current load on the currently assigned worker core; and
in response to determining that reallocating the packet flow would not cause the load on the lowest loaded worker core to exceed the current load on the currently assigned worker core, reallocating the packet flow to the lowest loaded worker core.

Regarding claims 12-20, these claims depend on claim 11 and thus are allowed for the same reason stated above for claim 11.

Note that none of the two closest prior art by Thakur et. al. (US 20170318082 A1) and Seshadri et. al. (US 20130318379 A1) discloses in response to determining that the determined packet rate exceeds a particular threshold of the processing capacity of the currently assigned worker core: determining if reallocating the packet flow to the lowest loaded worker core would cause the load on the lowest loaded worker core to exceed the current load on the currently assigned worker core; and in response to determining that reallocating the packet flow would not cause the load on the lowest loaded worker core to exceed the current load on the currently assigned worker core, reallocating the packet flow to the lowest loaded worker core.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571 272 3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411                  

/JUNG H PARK/Primary Examiner, Art Unit 2411